850 F.2d 689
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bruce Stanley FULLER, Plaintiff-Appellant,v.NORTH CAROLINA DEPARTMENT OF CORRECTIONS;  Hazel Keith,Defendants-Appellees.
No. 88-6597.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 27, 1988.Decided:  July 1, 1988.

Bruce Stanley Fuller, appellant pro se.
Jacob Leonard Safron (Office of the Attorney General), for appellees.
M.D.N.C.
AFFIRMED.
Before JAMES DICKSON PHILLIPS, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Bruce Stanley Fuller appeals from the magistrate's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  Fuller v. North Carolina Department of Corrections, C/A No. 87-609-C-S (M.D.N.C. Mar. 28, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.